                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      LAREDO DIVISION


DAVID ELLIS,                        )
                                    )
      Plaintiff,                    )     Case No. 5:21-cv-00025
                                    )
      v.                            )     Hon. Diana Saldaña
                                    )
SCHNEIDER NATIONAL, INC., ET AL., )       Magistrate Diana Song Quiroga
                                    )
      Defendants.                   )
____________________________________)_________________________________________

                     INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS

        Defendants Jorge Bustamante and Virginia Solares (collectively, the “Individual

Defendants”)1 through counsel, McGuireWoods LLP, hereby submit the following motion to

dismiss all counts of Plaintiff David Ellis’ (“Plaintiff”) Second Amended Complaint (Doc. 7) as

to the Individual Defendants, and in support thereof state as follows:

                                             INTRODUCTION

        Plaintiff’s Second Amended Complaint2 against the Individual Defendants must be

dismissed for failure to state a claim for two reasons.                   First, Plaintiff failed to exhaust

administrative remedies as he did not name the Individual Defendants as Respondents in his EEOC

Charge of Discrimination and did not assert a disability discrimination claim within his Charge.

Second, Plaintiff cannot pursue a claim under Title VII, the Americans with Disabilities Act


1
  The docket in this matter reflects that Virginia Solares was served on March 19, 2021 and Jorge Bustamante was
served on March 22, 2021. (Docs. 9, 11). While both of the Individual Defendants were served with a copy of a
“Summons in a Civil Action” on the aforementioned dates, to date, neither Individual Defendant has been served with
a copy of Plaintiff’s Complaint. Nevertheless, out of an abundance of caution, the Individual Defendants are filing
this Motion within the timeframe dictated by a March 19, 2021 service date.
2
 On March 10, 2021, Plaintiff filed an initial pro se Complaint against the Individual Defendants and Schneider
National, Inc. (Doc. 1). On March 12, 2021, Plaintiff filed an Amended Complaint. (Doc. 6). On March 15, 2021,
Plaintiff filed the operative Second Amended Complaint. (Doc. 7).

                                                        1
(“ADA”) or the Age Discrimination in Employment Act (“ADEA”) against the Individual

Defendants because those statutes do not create individual liability.

                                          LEGAL ANALYSIS

   I.       Governing Legal Standard.

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), a Court may dismiss a claim that

lacks a cognizable legal theory or the absence of sufficient facts to form a cognizable legal theory.

FED. R. CIV. P. 12(b)(6). Indeed, Rule 8(a)(2) imposes a “plausibility standard” which requires

factual allegations showing “more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). The plausibility standard “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citations and internal marks

omitted).

   II.      Plaintiff Failed to Exhaust Administrative Remedies Against the Individual
            Defendants.

         An ADA, ADEA or Title VII plaintiff must file a charge with the EEOC before bringing a

court action against an employer. 42 U.S.C. § 12117(a) (incorporating multiple sections, including

42 U.S.C. § 2000e-5(e)(1) and (f)(1)); Dao v. Auchan Hypermarket, 96 F.3d 787, 788-89 (5th Cir.

1996); see also Melgar v. T.B. Butler Publ’g Co., Inc., 931 F.3d 375, 378 (5th Cir. 2019) (“To

bring a suit under Title VII, the ADA (disability), or the ADEA (age), a complainant must file

a charge of discrimination with the EEOC to exhaust his administrative remedies.”) (citations

omitted). It has long been recognized that a party not named in an EEOC charge may not be sued

unless there is a clear identity of interest between the unnamed and named party or the unnamed

party had actual notice of the EEOC proceedings. E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 483-84

(5th Cir. 2014), as revised (Sept. 18, 2014); Way v. Mueller Brass Co., 840 F.2d 303, 307 (5th Cir.

1988).


                                                 2
         Here, there are no facts which would establish an identity of interest between Schneider

National, Inc. and the Individual Defendants or that either of the Individual Defendants had actual

notice of the EEOC charge. Plaintiff only named Schneider National, Inc. as a Respondent to his

Charge. See Plaintiff’s Charge of Discrimination attached hereto as Exhibit A.3 Plaintiff did not

name the Individual Defendants as Respondents in his EEOC Charge. Id. Plaintiff’s claims against

the Individual Defendants should be dismissed for this reason alone. See Black v. Sysco Foods of

Houston, No. CIV A H-06-2236, 2006 WL 2634582, at *2 (S.D. Tex. Sept. 12, 2006) (dismissing

pro se plaintiff’s claims against individual defendant who was not named in EEOC charge).

         Moreover, though Plaintiff’s claims now appear to include disability discrimination

allegations, such allegations were not included within Plaintiff’s EEOC Charge. Plaintiff did not

check the box on his Charge regarding “Disability” discrimination or otherwise assert allegations

of disability discrimination within the narrative on his Charge. See generally Exhibit A. In contrast,

on his Original Complaint, Plaintiff checked the box to indicate that he was bringing a

discrimination action under the ADA, and he appears to be continuing to pursue such a claim in

his operative Second Amended Complaint. See (Doc. 1 at 3; Doc. 7 at 2 (referencing the ADA)).

However, because Plaintiff failed to include any disability discrimination allegations in his Charge,

these claims are barred. Dao, 96 F.3d at 789 (affirming dismissal of ADA claim where plaintiff

did not file a disability discrimination charge); Bustos, 2020 WL 2529384, at *2 (recommending

dismissal of disability discrimination claim as plaintiff failed to exhaust his administrative




3
 Because Plaintiff’s EEOC Charge is central to his Complaint, the Individual Defendants are permitted to attach a
copy of it to their motion to dismiss and this Court may take judicial notice of the Charge. See Bustos v. United Parcel
Serv., Inc., No. CV H-19-2979, 2020 WL 2529384, at *3 (S.D. Tex. Apr. 29, 2020), report and recommendation
adopted, No. CV H-19-2979, 2020 WL 2528540 (S.D. Tex. May 18, 2020) (“Even though the EEOC charge is a
matter outside the pleading, judicial notice of it may be taken as a matter of public record when deciding a Rule
12(b)(6) motion.”) (citation omitted).


                                                           3
remedies where his EEOC charge did not reference a disability or discrimination based on a

disability).

           For all these reasons, Plaintiff’s claims against the Individual Defendants must be

dismissed due to his failure to exhaust his administrative remedies.

    III.       Plaintiff Cannot Pursue Title VII, ADEA or ADA Claims Against the Individual
               Defendants.

           While Plaintiff’s Second Amended Complaint does not identify the legal basis of his

claims, he appears to be attempting to assert claims of disability, age, race and religious

discrimination and retaliation under the ADA, ADEA and Title VII, respectively.4 However, the

ADA, ADEA and Title VII all do not create a cause of action against supervisors or other

individual agents of an employer. Malcolm v. Vicksburg Warren Sch. Dist. Bd. of Trustees, 709

F.App’x 243, 247 (5th Cir. 2017) (citing Ackel v. Nat’l Commc’ns, Inc., 339 F.3d 376, 381 n.1 (5th

Cir. 2003); Medina v. Ramsey Steel Co., 238 F.3d 674, 686 (5th Cir. 2001)) (affirming dismissal

of Title VII and ADEA claims against individual defendants as these statutes provide no basis for

individual liability); Estrada v. Nehls, No. CV H-19-3883, 2021 WL 880377, at *12 (S.D. Tex.

Mar. 9, 2021) (citing Lolla v. Baker, 196 F.3d 603, 608-09 (5th Cir. 1999)) (dismissing pro se

plaintiff’s ADA claims against an individual defendant as “there is no individual liability for

claims under the ADA”); see also Decker v. Dunbar, 633 F. Supp. 2d 317, 357 (E.D. Tex.

2008), aff’d 358 F.App’x. 509, 2009 WL 5095139 (5th Cir. 2009), cert. denied, 562 U.S. 848

(2010); Iqbal v. City of Pasadena, No. CV H-19-3608, 2020 WL 411107, at *5 (S.D. Tex. Jan. 24,

2020) (dismissing ADA claims against individual defendant as ADA’s definition of “employer”

mirrors Title VII’s and the Fifth Circuit has consistently held that individuals are not liable under



4
  In his original Complaint, Plaintiff marked the boxes to indicate that he was pursuing discrimination actions under
the ADA, ADEA and Title VII. See (Doc. 1 at 3).

                                                          4
Title VII) (citation omitted); Black, 2006 WL 2634582, at *2 (citing Grant v. Lone Star Co., 21

F.3d 649, 652 (5th Cir. 1994)) (dismissing pro se plaintiff’s Title VII claims against individual

defendant as he could not be sued in his individual capacity for employment discrimination).

       As the Individual Defendants cannot personally be sued under Title VII, the ADEA or the

ADA, Plaintiff’s claims against them must be dismissed.

                                         CONCLUSION

       For the foregoing reasons, Defendants Jorge Bustamante and Virginia Solares respectfully

request that the Court dismiss Plaintiff’s claims against them with prejudice.


Dated: April 9, 2021                                 Respectfully submitted,


                                             By:     /s/ Meghaan C. Madriz
                                                     Meghaan C. Madriz
                                                     Attorney-in-Charge
                                                     mmadriz@mcguirewoods.com
                                                     Texas Bar No. 24070241
                                                     S.D. Tex. No. 1062431
                                                     MCGUIREWOODS LLP
                                                     600 Travis Street, Suite 7500
                                                     Houston, Texas 77002
                                                     (832) 255-6365 Telephone
                                                     (832) 214-9935 Facsimile




                                                 5
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 9, 2021, a true copy of the foregoing was filed with

the Court using the CM/ECF system, which will send notice to the following:

                             David E. Ellis
                             2700 E. Saunders – Unit 2422
                             Laredo, TX 78044
                             davidellis2@msn.com


                                                  /s/ Meghaan C. Madriz
                                                  Attorney




                                              6
